Citation Nr: 0512421	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-32 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied service connection for hypertension as 
secondary to PTSD.  The veteran filed a notice of 
disagreement (NOD) in March 2003 and the RO issued a 
statement of the case (SOC) in September 2003.  The veteran 
filed a substantive appeal in October 2003. 

In March 2005, the veteran's representative presented written 
argument that raised the issue of service connection for 
hypertension as secondary to the veteran's service-connected 
diabetes mellitus.  On more than one occasion, the veteran 
has also raised the issue of entitlement to a permanent and 
total rating for PTSD.  As the RO has not adjudicated these 
matters, they are not in appellate status; however, they are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2.  There is no medical evidence that even suggests that a 
relationship between the veteran's hypertension and PTSD 
exists.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as 
secondary to PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the September 2003 SOC and the RO's letter of July 
2002, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim. 

The Board also finds that the notice letter of July 2002 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter also requested that he identify 
and provide the necessary releases for any medical providers 
from whom he wished the RO obtain medical records and 
consider evidence.  Pursuant to the aforementioned document, 
the veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, the first three requirements have been met in the 
instant case.  With respect to the fourth requirement, it 
does not appear that the veteran has been give explicit 
notice regarding the need to submit all pertinent evidence in 
his possession; however, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  As he was informed of the 
evidence needed to support his claim, it is reasonable to 
expect that he would submit any such evidence identified by 
the RO that was in his possession.  Moreover, the veteran 
submitted statements in June 2004 indicating that he had no 
additional evidence to submit and that he was waiving the 60-
day period to submit additional evidence, and requested that 
his case be sent to the Board.  As such, the Board finds that 
all four content of notice requirements have essentially been 
met. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the September 2003 SOC 
explaining what was needed to substantiate the veteran's 
claim and the veteran was thereafter afforded the opportunity 
to respond.  Moreover, the RO notified the veteran of the 
VCAA duties to notify and assist in its July 2002 letter.  
Medical records identified by the veteran were obtained.

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  The veteran 
indicated that he received treatment through VA and those 
records have been associated with the file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II. Analysis

The veteran contends that his hypertension is secondary to 
PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Under 38 C.F.R. § 3.310(a), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In the present, there is not even the slightest suggestion in 
the medical evidence that the veteran's PTSD either caused or 
aggravates the veteran's hypertension.

Service connection for PTSD was established in a January 1999 
rating decision.  

A diagnosis of essential hypertension was first noted on a 
discharge summary form from the Salem VA Medical Center 
(VAMC) that reflected hospitalization from April to May 2001. 

A September 2001 VA general medical examination report also 
notes a diagnosis of hypertension and indicated that it has 
been borderline for some time.  Medication had recently been 
started to treat hypertension.  

Although references have been made to hypertension, none of 
the VAMC medical records since the time of his diagnosis, 
namely from April 2001 to October 2002, provide any 
indication whatsoever that hypertension is in any way related 
to PTSD.  Significantly, neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical evidence opinion that supports the claim 
currently on appeal.  While, in a May 2005 Appellant's Brief, 
the veteran's representative referred to a Japanese article, 
and attached an article from the American Diabetes 
Association, this reference and document were offered in 
support of a purported relationship between the veteran's 
diabetes mellitus and hypertension; however, as indicated in 
the Introduction, above, this matter is not currently before 
the Board.  No similar evidence has been offered in support 
of the claim for service connection for hypertension as 
secondary to PTSD, the only matter currently in appellate 
status.  

The Board does not doubt the sincerity of the veteran's 
belief that hypertension is related to his PTSD.  However, as 
a layperson without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As indicated 
above, the competent medical evidence in this case simply 
does not support the veteran's assertion.

Under these circumstances, the claim for service connection 
for hypertension as secondary to service-connected PTSD must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine not for application in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for hypertension as secondary to PTSD is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


